          Case 2:20-cv-00419-SPL Document 34 Filed 06/23/20 Page 1 of 5




 1   WO
 2
 3
 4
 5
 6
                          IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
         Rim Country Educational Alliance, et   )    No. CV 20-00419-PHX-SPL
 9       al.,                                   )
                                                )    ORDER
10
                 Plaintiffs,                    )
11       vs.                                    )
                                                )
12
         Thomas P. Morrissey, et al.,           )
13                                              )
                 Defendants.                    )
14                                              )
15                                              )
             Pending before the Court is Plaintiffs’ Motion for Reasonable Attorneys’ Fees and
16
     Taxable Costs. (Doc. 31) For the following reasons, the motion will be granted as modified
17
     in this Order.
18
     I.        Background
19
               Plaintiff Rim Country Educational Alliance (“RCEA”) is a political subdivision of
20
     the State of Arizona organized under Arizona Revised Statute (“A.R.S.”) § 11-952.02 by
21
     an intergovernmental agreement executed by the Towns of Payson and Star Valley. (Doc.
22
     1 at 2) The other Plaintiffs are all directors of the RCEA.1 (Doc. 1 at 2) The purpose of the
23
     RCEA is to “further higher or advanced education and work force development.” (Doc. 1-
24
     2 at 2) On February 26, 2020, Plaintiffs initiated this action seeking injunctive and
25
26
27
     1
               The directors include: Larry Sugarman, Richard Richey, and Jennifer Smith. (Doc.
28   1 at 2)
         Case 2:20-cv-00419-SPL Document 34 Filed 06/23/20 Page 2 of 5




 1   declaratory relief to void Defendants’2 attempt to remove Plaintiffs as directors of the
 2   RCEA. (Doc. 1) Plaintiffs asked this Court to issue a temporary restraining order (“TRO”)
 3   and preliminary injunction (“PI”) so that Defendants would be enjoined from appointing
 4   replacement directors. (Doc. 1) The Court granted Plaintiff’s request in part and issued a
 5   TRO on February 27, 2020. (Doc. 9)
 6           The Court set a hearing on the PI motion for March 12, 2020. (Doc. 9) On March 5,
 7   2020, the parties filed a joint stipulation to vacate the PI hearing and to instead hold a status
 8   conference. (Doc. 20) The parties notified the Court that, on March 3, 2020, the Payson
 9   Town Council adopted Resolution 3187, which reversed its previous removal of Plaintiffs
10   as the RCEA directors. (Doc. 20 at 2) The Court granted the parties’ stipulation and

11   converted the March 12 hearing into a status conference. (Doc. 22) On March 10, 2020,

12   the parties filed a joint status report disagreeing about whether the case was moot in light

13   of the fact that Plaintiffs were restored as directors. (Doc. 23) The next day, the Court

14   vacated the status conference hearing and lifted the TRO, explaining that there was no

15   longer an imminent threat of irreparable harm. (Doc. 24 at 2) The Court further stated that
     any arguments regarding mootness could be addressed in the normal course of the case.
16
     (Doc. 24 at 2)
17
             On March 30, 2020, the parties filed a joint stipulation of dismissal. (Doc. 27) The
18
     Court granted the parties’ request and dismissed the case with prejudice on April 2, 2020.
19
     (Doc. 28) The Court further ordered Plaintiffs to submit an application for attorneys’ fees
20
     no later than April 30, 2020. (Doc. 30) Plaintiffs timely submitted their Motion for
21
     Reasonable Attorneys’ Fees and Taxable Costs. (Doc. 31) Defendants have filed an
22
     objection to the application (Doc. 32), and Plaintiffs have filed a reply (Doc. 33).
23
     II.     Legal Standard
24
25           “The most useful starting point for determining the amount of a reasonable fee is

26   the number of hours reasonably expended on the litigation multiplied by a reasonable

27
     2
          Defendants include: the Town of Payson; each individual member of the Payson
28   Town Council; and Thomas P. Morrissey, Mayor of the Town of Payson. (Doc. 1 at 1)

                                                    2
       Case 2:20-cv-00419-SPL Document 34 Filed 06/23/20 Page 3 of 5




 1
     hourly rate.” Hensley v. Eckhart, 461 U.S. 424, 433 (1983). This calculation is known as
 2
     the “lodestar method” and it provides an objective basis on which to make an initial
 3
     estimate of the value of an attorney’s services. Id. The party requesting the fees must submit
 4
     evidence supporting the reasonableness of the hours worked and the rates claimed. Id.
 5
     “Where the documentation of hours is inadequate, the district court may reduce the award
 6
     accordingly.” Id.
 7
            In the Ninth Circuit, there are several factors that a district court may use when
 8
     determining the reasonableness of an attorneys’ fees request. Kerr v. Screen Extras Guild,
 9
     Inc., 526 F.2d 67, 70 (9th Cir. 1975) (abrogated on other grounds). Such factors include:
10
     “(1) the time and labor required, (2) the novelty and difficulty of the questions involved,
11
     (3) the skill requisite to perform the legal service properly, (4) the preclusion of other
12
     employment by the attorney due to acceptance of the case, (5) the customary fee, (6)
13
     whether the fee is fixed or contingent, (7) time limitations imposed by the client or the
14
     circumstances, (8) the amount involved and the results obtained, (9) the experience,
15
     reputation, and ability of the attorneys, (10) the undesirability of the case, (11) the nature
16
     and length of the professional relationship with the client, and (12) awards in similar
17
     cases.” Id. (internal quotations and citation omitted). However, if a district court chooses
18
     to reduce the lodestar amount, it must do so with “a concise but clear explanation of its
19
     reasons.” Ferland v. Conrad Credit Corp., 244 F.3d 1145, 1149 (9th Cir. 2001) (internal
20
     quotations and citation omitted). The party opposing a fee application bears the burden of
21
     establishing that a reduction is justified. Gates v. Deukmejian, 987 F.2d 1392, 1397-98 (9th
22
     Cir. 1992).
23   III. Discussion
24          Plaintiffs move this Court for an award of attorneys’ fees in the amount of
25   $66,191.06, and costs in the amount of $1,341.80 pursuant Federal Rule of Civil Procedure
26   54(d) and Local Rule of Civil Procedure 54.2. (Doc. 31 at 2) Plaintiffs submit a declaration
27   of fees and costs signed by counsel Brett W. Johnson, an invoice of attorneys’ fees, a bill
28   of costs, and their fee agreement. (Doc. 31-1)


                                                   3
           Case 2:20-cv-00419-SPL Document 34 Filed 06/23/20 Page 4 of 5




 1             In response, Defendants agree that Plaintiffs are entitled to fees and costs but argue
 2   that the amount requested is disproportionate to the length and complexity of the case.
 3   (Doc. 32 at 2-3) Specifically, Defendants argue that Plaintiffs’ counsel have engaged in
 4   extensive double billing and their average hourly rate of $389.56 is too high for the legal
 5   services that were performed. (Doc. 32 at 3-5) Defendants maintain that the average hourly
 6   rate in Arizona is $304 per hour and Plaintiffs’ counsel’s rate far exceeds that. (Doc. 32 at
 7   4) Defendants argue that the Court should reduce the fee request by at least twenty-eight
 8   percent (28%). (Doc. 32 at 4)
 9             After the Court’s own review of Plaintiffs’ motion and itemization of fees, the Court
10   has calculated the lodestar to be $56,191.06. The Court subtracted $10,000 from Plaintiffs’

11   initial request of $66,191.06. The reduction represents the amount billed for entries that the

12   Court finds duplicative, vague, and/or unnecessary. The Court believes this most

13   reasonably reflects Plaintiffs’ counsel’s time spent working on this case. The Court does

14   not find merit in Defendants’ argument regarding the average billing rate and will not

15   reduce the fee request on that basis. Kaufman v. Warner Bros. Enter. Inc., No. CV-16-
     02248-PHX-JAT, 2019 WL 2084460, at *12 (D. Ariz. May, 13, 2019) (quoting Jackson v.
16
     Wells Fargo Bank N.A., No. CV-13-00617-PHX-SPL, 2015 WL 13567069, at *2 (D. Ariz.
17
     Oct. 23, 2015) (finding that reliance on a statewide average hourly rate alone is insufficient
18
     to establish that the billing rate charged by counsel was excessive or unreasonable). As to
19
     costs, the Court has reviewed Plaintiffs’ bill of costs and finds that the requested amount
20
     of $1,341.80 is reasonable.
21
               Accordingly,
22
               IT IS ORDERED that Plaintiffs’ Motion for Reasonable Attorneys’ Fees and
23
     Taxable Costs (Doc. 31) is granted as modified.
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                     4
       Case 2:20-cv-00419-SPL Document 34 Filed 06/23/20 Page 5 of 5




 1          IT IS FURTHER ORDERED that Plaintiffs are entitled to an award of $56,191.06
 2   in reasonable attorneys’ fees and $1,341.80 in costs.
 3          Dated this 22nd day of June, 2020.
 4
 5
                                                      Honorable Steven P. Logan
 6                                                    United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
